DETAILED ACTION

1.	Claims 1-16 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
4.	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

	Claim 8 is similarly objected to as it depends from claim 7. 


Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) for example, is/are: “computational circuit configured to …,” “a control circuit configured to…,” in claim 1; “an input storage module configured to...,” “output storage module configured to…,” a caching module configured to…,” as in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taesik Na, et al (hereafter Na)(“Speeding Up Convolutional Neural Network Training with Dynamic precision Scaling and Flexible Multiplier-Accumulator,” ISLPED, August 2016, 6 pages.)
Na was cited in the IDS filed 05/07/2021.

12.	As to claim 1, Na discloses a processing device comprising: 

a computational circuit (fig. 7a and 7b, flexible MAC engine) configured to compute the data to be computed in the neural network (section 3.3.1 “speeding up the training when used with our precision-flexible MAC), including performing computations on the data to be computed in the neural network with different computation bit widths (section 2, a fixed-point number is composed of integer part and fractional part and each part has its own bit width. Section 3.2, for round layers and learnable parameters are scaled during the training. Section 3.1, each round layer performs rout to nearest operation. Hence, the bit width is adjusted for the parameters of the neural network and for the data blobs input to and output from a layer.) by using an adder circuit and a multiplier circuit (the MAC engine used); and 
a control circuit configured to control the memory and the computational circuit (section 4.2, FSM controller determines all inputs for configurable 16-bit MAC unit based on mode), including determining a type of the multiplier circuit and a type of the adder circuit of the computational circuit according to the data to be computed so as to perform computations (depending on the input data, the MAC engine operates either in 16 bit or 32 bit mode, section 4.2. Thus, the functionality, the type, of the multiplier circuit and the adder circuit of the MAC engine are either selected for 16 bit or 32 bit MAC).

13.	As to claim 9, the claim is rejected for similar reasons as claim 1 above.  

Allowable Subject Matter
14.	Claims 2-8 and 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art of record is Taesik Na, et al (hereafter Na)(“Speeding Up Convolutional Neural Network Training with Dynamic precision Scaling and Flexible Multiplier-Accumulator,” ISLPED, August 2016, 6 pages), which teaches the claimed independent claims. However Na does not teach or suggest at least “an input storage module configured to store the data to be computed in the neural network, an output storage module configured to store a computation result, a neuron storage module configured to store neuron parameters, a synaptic storage module configured to store synaptic parameters, and a caching module configured to cache data, wherein the output storage module further includes: an intermediate computation result storage sub-module configured to store an intermediate computation result, and a final computation result storage sub-module configured to store a final computation result; wherein the computational circuit uses an adder circuit, a basic multiplier, a sparse multiplier, and/or a fused vector multiplier to perform computations on the data to be computed in the neural network according to the input data to be computed and the parameters of the .


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2018/0129935 related to a convolutional neural network system including a data selector configured to output an input value corresponding to a position of a sparse weight from among input values of input data on a basis of a sparse index indicating the position of a nonzero value in a sparse weight kernel, and a multiply-accumulate (MAC) computator configured to perform a convolution computation on the input value output from the data selector by using the sparse weight kernel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182